McGuire, J. (concurring in part and dissenting in part).
I agree that a prudent prospective employee contemplating at-will employment would consider any representations made by the prospective employer regarding whether it was planning to merge or discussing merger with another entity. For present purposes, I also am willing to assume that if the prospective employer assured the prospective employee (or a current employee deciding whether to accept employment elsewhere) that there were no such plans or discussions, the prospective employee reasonably might conclude that the possibility of termination in the future by the employer, all other things being equal, was less rather than more likely. Plaintiffs, however, acted at their own peril in construing this assurance as a proxy for an assurance of their continued employment. Accordingly, I disagree with the majority’s conclusion that because the no-merger representation “involves an existing fact and is not a promise as to future or continued employment,” the fraudulent inducement cause of action should be reinstated.
Even if the alleged misrepresentation accurately is characterized as a misrepresentation of an existing fact, plaintiffs could not reasonably rely on it (see Skillgames, LLC v Brody, 1 AD3d 247, 250 [2003] [“defendant’s status as an at-will employee . . . renders unreasonable Skillgames’s claimed reliance on defendant’s alleged representation (or promise) that he was ‘committed to continued employment’ with Skillgames”]). All the injury plaintiffs allege is the result of the decision by Dreyfus to terminate their employment; none of the injury is independent of the termination of their employment (cf. Stewart v Jackson & Nash, 976 F2d 86, 88 [2d Cir 1992] [upholding fraud claim by attorney whose employment was terminated by defendant law firm; attorney’s “alleged injuries . . . commenced well before her termination and were, in several important respects, unrelated to it”]). Although the Court of Appeals has not addressed the issue, in my view the absence of such independent injury is fatal to plaintiffs’ fraudulent inducement claim. As I agree with the majority’s analysis in all other respects, I would affirm the order granting defendants’ motion to dismiss.
*109Saxe, J.P., Marlow and Nardelli, JJ., concur with Catterson, J.; McGuire, J., concurs in part and dissents in part in a separate opinion.
Order, Supreme Court, New York County, entered February 8, 2006, modified, on the law, to the extent of reinstating plaintiffs’ cause of action for fraudulent inducement, and otherwise affirmed, without costs.